Citation Nr: 0619984	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary before 
adjudication can proceed in this matter.  Specifically, the 
Board notes that the veteran stated in his VA examination 
that private employment medical records exist that indicate 
he suffered from severe hearing loss as early as February 
1957.  If these records are available, they may demonstrate 
that the veteran had a hearing loss disability within one 
year of his June 1956 discharge from service.  38 C.F.R. 
§§ 3.307, 3.309. Additionally, the VA examiner noted in his 
May 2004 examination report that such records might establish 
a nexus between the veteran's current hearing loss disability 
and service.  

A review of the record discloses that the RO made an attempt 
to locate these records from a previous employer, Rocketdyne, 
now owned by Boeing.  Boeing's response indicates that the 
records may still be in the custody of the current contractor 
of the facility at which the veteran worked post-service.  No 
further attempt was made by the RO to contact the current 
facility contractor in an effort to obtain these records.  
38 C.F.R. § 3.159(c)(1) requires at least one follow-up 
request when the VA receives information showing that 
subsequent requests could result in obtaining the records.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id.

Although the veteran was provided notice for the first three 
elements of a service connection claim in accordance with the 
VCAA, no notice of the degree of disability and effective 
date of the disability was furnished to the veteran in this 
case.  On remand, appropriate action should be taken.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and ask him to 
furnish the name and address of the 
current contractor at the Neosho, 
Missouri, Boeing facility so that a 
follow-up request may be made pursuant 
to 38 C.F.R. § 3.159(c)(1).  Request 
and obtain any relevant and available 
medical records from the aforementioned 
facility from February 1957 to April 
1968.  In addition, the veteran should 
be asked to provide the VA with an 
authorization and consent to release 
form for such contractor.

2.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claims for service 
connection for bilateral hearing loss 
and tinnitus. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  
In this regard, the veteran must be 
provided a notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will 
obtain, if any. 38 U.S.C.A. § 5103(a); 
see also Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).  The veteran 
must also be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159.

3.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


